Citation Nr: 1236338	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-43 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for left leg varicose veins.

2.  Entitlement to service connection for left leg venous insufficiency.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a Board hearing at the RO in August 2012.  The Veteran did not appear at the scheduled hearing.  In a statement received by VA in August 2012, within 15 days of the originally scheduled hearing date, the Veteran asserted that he never received notice of the August 2012 hearing, requested that the hearing be rescheduled, and expressed willingness to attend any rescheduled hearing.  

In conjunction with this remand and in accordance with 38 C.F.R. § 20.704(d) (2011), a motion has been granted that good cause has been shown for the Veteran's failure to appear at the August 2012 hearing.  Therefore, the appeal should be remanded to afford the Veteran a Board hearing at the RO as he has requested.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO, as appropriate.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


